Name: Commission Regulation (EEC) No 3625/90 of 14 December 1990 amending Regulation (EEC) No 3483/90 on the transitional measures relating to the application of the system of accession compensatory amounts for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  agricultural policy;  consumption;  economic policy
 Date Published: nan

 No L 351 /44 Official Journal of the European Communities 15 . 12. 90 COMMISSION REGULATION (EEC) No 3625/90 of 14 December 1990 amending Regulation (EEC) No 3483/90 on the transitional measures relating to the application of the system of accession compensatory amounts for olive oil 1 . The accession compensatory amounts applicable on trade between Spain and Portugal and the Community of Ten, between Spain and Portugal and third countries and between these two Member States on oil packaged in Spain or Portugal during the two months following the date of entry into force of the consumption aid in Spain and Portugal for olive oil of CN codes 1509 10 90, 1509 90 00 and 1510 00 90 the packaging of which meets the requirements for gran ­ ting of the consumption aid but for which proof is furnished that the aid has not been paid shall be as stated in the Annex hereto.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having ' regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 ( 1 ) (a) thereof, Whereas Commission Regulation (EEC) No 3483/90 (2) laid down transitional measures on application of acces ­ sion compensatory amounts for olive oil , Whereas a check has shown the existence of a substantive error that increases the risk of speculative traffic ; whereas Article 1 and the Annex to Regulation (EEC) No 3483/90 ought therefore to be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 3483/90 is hereby amended as follows : Article 2 The Annex to Regulation (EEC) No 3483/90 is hereby replaced by the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 53, 1 . 3 . 1986, p. 43 . h OJ No L 336, 1 . 12. 1990, p. 77. 15. 12. 90 Official Journal of the European Communities N o L 351/45 ANNEX Olive oil ¢ (ECU/100 kg) Addi- tional code Accession compensatory amount to be charged (  ) or granted ( + ) in trade as follows CN code Table Addi- tional code Notes from third countries to Spain from the Community of Ten to Spain from Spain to third countries or to EEC of Ten from third countries to Portugal from the Community of Ten to Portugal from Portugal to third countries or to EEC of Ten from Spain to Portugal from Portugal to Spain 1509 10 90 1 7713 - 17,71 + 17,71 - 50,17 + 50,17 - 32,46 + 32,46 1 7714 - 17,71   - 50,17     1509 90 00 2 7718  - 16,08 + 16,08  - 49,84 + 49,84 - 33,76 + 33,76 2 7719 - 16,08   - 49,84     1510 00 90 3 7737  - 35,48 + 35,48  - 53,78 + 53,78 - 18,30 + 18,30 3 7738 - 35,48   - 53,78     Appendix to Annex ADDITIONAL CODES TABLE 1 CN code Description Additional code 1509 10 90  Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :   Presented in bulk or in immediate packings of a net capacity of more than 5 litres   Presented in immediate packings of a net capacity not exceeding 5 litres  Other 7709 771-3 7714 1509 10 90 7709 771-3 7714 TABLE 2 CN code Description Additional code 1509 90 00  Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :   Presented in bulk or in immediate packings of a net capacity of more than 5 litres   Presented in immediate packings of a net capacity not exceeding 5 litres  Other 7717 7718 7719 1509 90 00 7717 7718 7719 TABLE 3 CN code Description Additional code 1510 0 0 9 0  Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :   Presented in bulk or in immediate packings of a net capacity of more than 5 litres .   Presented in immediate packings of a net capacity not exceeding 5 litres  Other 7734 7737 7738 1510 0 0 9 0 7734 7737 7738